J-S77037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                             :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                                :        PENNSYLVANIA
                                                :
                                                :
                 v.                             :
                                                :
                                                :
    MICHAEL L. HANSEN                           :
                                                :   No. 755 MDA 2017
                           Appellant

             Appeal from the Judgment of Sentence March 31, 2017
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0001007-2016


BEFORE:        BENDER, P.J.E., LAZARUS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                         FILED DECEMBER 18, 2017

          Appellant Michael L. Hansen appeals from the March 31, 2017, judgment

of sentence entered in the Court of Common Pleas of Lancaster County

following the revocation of his probation. After a careful review, we affirm.

          The trial court has aptly set forth the facts and procedural history

underlying this appeal as follows:

                On February 8, 2017, [Appellant] pled guilty to defiant
          trespass,1 conspiracy to commit defiant trespass,2 criminal
          mischief,3 theft by unlawful taking,4 and two counts of simple
          assault.5 The facts underlying [Appellant’s] guilty pleas involve
          crimes committed by him and/or by others at his direction in the
          course of [Appellant’s] employment as a bail bondsman. The
____________________________________________


1   18   Pa.C.S.A.   §   3503(b)(1)(iii).
2   18   Pa.C.S.A.   §   903(a)(1); 18 Pa.C.S.A. § 3503(b)(1)(iii).
3   18   Pa.C.S.A.   §   3304(a)(5).
4   18   Pa.C.S.A.   §   3921(a).
5   18   Pa.C.S.A.   §   2701(a).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S77037-17


     victim, Lisa Brown, was an indemnitor on a bail bond [Appellant]
     issued to Joshua Green. On December 8, 2016, [Appellant] and
     several bounty hunters within his employ ransacked Ms. Brown’s
     apartment and caused damage [to] her personal property.
     [Appellant] and/or one of his associates also stole Ms. Brown’s dog
     and took it to [Appellant’s] office.
           [Appellant] returned to Ms. Brown’s apartment on
     December 9, 2016, and unlawfully directed his crew of bounty
     hunters to take Ms. Brown into custody. While being restrained,
     handcuffed, and removed from her residence by [Appellant] and
     his associates, [Ms. Brown] suffered injuries to her neck, back,
     and wrists. [Appellant] also pointed a shotgun at one or more of
     Ms. Brown’s neighbors that were observing the unlawful arrest to
     clear them out of the way. [Appellant] confirmed these facts as
     they were stated on the record at his guilty plea and stated that
     those were the facts to which he was admitting by pleading guilty.
            [Appellant] was initially sentenced to an aggregate term of
     four (4) years of probation. Prior to sentencing, counsel for
     [Appellant] requested that it be taken into consideration that
     [Appellant] would be losing his insurance license, leaving the bail
     industry, and pursuing a new career. Given the specific facts in
     this case, including the nature of [Appellant’s] conduct and the
     fact that he committed his crimes while abusing his authority as a
     bail bondsman and while directing others to do the same, one of
     the conditions of [Appellant’s] probation was that during the term
     of his supervision, he not be in or associated with the bail bonds
     business. [Appellant] did not file a post-sentence motion and did
     not file a direct appeal.
            On February 17, 2017, [Appellant’s] probation officer
     observed a public message from [Appellant] on the Facebook page
     of his bail bonds company stating that his wife had taken over the
     bailing and that he was managing the office. Additionally, on
     February 21, 2017, [Appellant] was observed to be behind a desk
     at the office of Marquette Bail Bonds and wearing an identification
     badge of the business. [Appellant] stipulated to the probation
     violation at a hearing on March 31, 2017, and following a
     revocation of probation, [he] was resentenced to an aggregate
     term of time served to twelve (12) months of incarceration and a
     four (4) year term of supervision. It was again made a condition
     of [Appellant’s] supervision that he not be in or associated with
     the bail bonds business. Additionally, [Appellant] confirmed that,
     on March 16, 2017, he entered into a consent agreement and
     voluntarily relinquished his insurance license. [Appellant] did not

                                    -2-
J-S77037-17


      file a post-sentence motion, but did filed [sic] a [timely] notice of
      appeal of the March 31, 2017, judgment of sentence[.] [All
      Pa.R.A.P. 1925 requirements have been met.]

Trial Court Opinion, filed 6/23/17, at 1-4 (footnote containing citations to

record omitted).

      On appeal, Appellant challenges the trial court’s condition of probation

directing that he “shall in no way play a role in any bail bondsmen business,

even if it is not your own. You shall not be associated in any way with any

bail bondsmen business, even your own.” N.T., 3/31/17, at 7.          Further, that

he “shall not…be involved [with] bail bondsmen in any way[.]” Trial Court

Sentencing Order, filed 3/31/17.         Appellant contends the condition of

probation constitutes an “illegal sentence” that is “manifestly unreasonable,”

not “reasonably related to his rehabilitation,” “unduly restrictive of his liberty,”

and “incompatible with his freedom of conscience.” Appellant’s Brief at 10,

11.

      We must first determine whether Appellant’s challenge to this condition

imposed on his probation constitutes a challenge to the legality of his sentence

or whether it is, instead, a challenge to the discretionary aspects of his

sentence. A challenge to the legality of a sentence may be raised as a matter

of right, is non-waivable, and may be entertained so long as the reviewing

court has jurisdiction. Commonwealth v. Robinson, 931 A.2d 15, 19-20

(Pa.Super. 2007) (en banc).            Conversely, when one questions the




                                       -3-
J-S77037-17


discretionary aspects of his sentence, an appeal is not guaranteed as of right.

Id.

      This Court has held that a challenge to the legality of a sentence is

essentially a claim that the trial court did not have statutory authority or

jurisdiction to impose the sentence that it handed down. Commonwealth v.

Nava, 966 A.2d 630, 632 (Pa.Super. 2009). This Court has held, however,

that a challenge to a condition of probation involves a matter specifically

committed to the jurisdiction of the sentencing court under the Sentencing

Code, 42 Pa.C.S.A. § 9754(b), and generally constitutes a challenge to the

discretionary aspects of a sentence rather than to its legality.          See

Commonwealth v. Dewey, 57 A.3d 1267 (Pa.Super. 2012) (holding claim

trial court erred in imposing as condition of probation that the defendant have

no unsupervised contact with minors, including his own child, presented

challenge to discretionary aspects of sentencing); Commonwealth v. Houtz,

982 A.2d 537, 538 (Pa.Super. 2009) (holding challenge to probation condition

generally challenges the discretionary aspects of sentence and not the legality

of the sentence imposed); Commonwealth v. Hartman, 908 A.2d 316, 319

(Pa.Super. 2006) (holding claim trial court erred in placing a condition on a

defendant’s probation that he not possess or use a computer, own a cell phone

or PDA with Internet capabilities, or otherwise access the Internet presented

a challenge to the discretionary aspects of his sentence).




                                     -4-
J-S77037-17


       In the case sub judice, Appellant clarifies that he is not challenging

whether the trial court, as a condition of probation, had the authority to

preclude him from “act[ing] as a bail bondsman.”       Appellant’s Brief at 11.

Rather, he asserts that he is challenging the “overly broad and restrictive”

reach of the probation condition that precludes him from being “associated”

with bail bondsman or having “any association” with the industry as a whole.

See Appellant’s Brief at 11, 13. We conclude Appellant has raised a challenge

to the discretionary aspects of his sentence and not the legality of the

sentence the trial court imposed. Accordingly, Appellant is not entitled to an

appeal of his sentence as of right, but rather to an allowance of appeal at the

discretion of this Court.6 See 42 Pa.C.S.A. § 9781(b).

       Prior to reaching the merits of a discretionary sentencing issue:

       We conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       [Pa.R.Crim.P. 720]; (3) whether appellant's brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate under
       the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006) (citations

omitted).


____________________________________________


6 We note that, in an appeal from a sentence imposed after the court has
revoked probation, we may generally review “the validity of the revocation
proceedings, the legality of the sentence imposed following revocation,
and…challenge[s] to the discretionary aspects of the sentence imposed.”
Commonwealth v. Wright, 116 A.3d 133, 136 (Pa.Super. 2015).

                                           -5-
J-S77037-17


      Here, Appellant filed a timely notice of appeal, but he did not file a post-

sentence motion or otherwise preserve his discretionary aspects of sentencing

issue in the trial court.   See Pa.R.Crim.P. 720.     Nevertheless, there is no

indication in the record that Appellant was advised of his post-sentence rights

when he was sentenced following the revocation of his probation. Accordingly,

we decline to find waiver on this basis. See Commonwealth v. Patterson,

940 A.2d 493, 498 (Pa.Super. 2007) (“The courts of this Commonwealth have

held that a court breakdown occurred in instances where the trial court, at the

time of sentencing, either failed to advise Appellant of his post-sentence and

appellate rights or misadvised him.”); Commonwealth v. Malovich, 903

A.2d 1247, 1252 (Pa.Super. 2006) (“Given that Appellant was unaware of the

need to preserve claims in a motion for reconsideration, we find that he has

not waived those claims on appeal.”).

      Moreover, Appellant’s brief does not contain a Rule 2119(f) statement.

The Commonwealth, however, has not objected to this omission. When the

appellant has not included a Rule 2119(f) statement and the appellee has not

objected, this Court may ignore the omission and determine if there is a

substantial question that the sentence imposed was not appropriate.

Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa.Super. 2004). Although

this Court is permitted to overlook a party’s failure to provide a 2119(f)

statement, it should only do so in situations where the substantial question




                                      -6-
J-S77037-17


presented is evident from the appellant's brief. Commonwealth v.

Saranchak, 544 Pa. 158, 675 A.2d 268, 277 n.18 (1996).

      Here, in developing his appellate argument, Appellant specifically

references 42 Pa.C.S.A. § 9754(c)(13) of the Sentencing Code, and he

contends the trial court’s condition of probation is not consistent therewith.

This Court has held that an appellant who challenges a condition of his

probation pursuant to Section 9754(c)(13) raises a substantial question.

Dewey, supra; Hartman, supra. Accordingly, we shall proceed to a review

of the merits of the claim.

      It is well-settled that:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa.Super. 2015)

(quotation omitted).

      “A probation order is unique and individualized. It is constructed as an

alternative to imprisonment and is designed to rehabilitate a criminal

defendant while still preserving the rights of law-abiding citizens to be secure

in their persons and property.” Commonwealth v. Koren, 646 A.2d 1205,

1208 (Pa.Super. 1994). The trial court has discretion to order any reasonable

conditions that are “devised to serve the rehabilitative goals, such as

                                     -7-
J-S77037-17


recognition of wrongdoing, deterrence of future criminal conduct, and

encouragement of future law-abiding conduct.” Commonwealth v. Hall, 622

Pa. 396, 80 A.3d 1204, 1209 (2013). Section 9754(c)(13) of the Sentencing

Code specifically provides that “[t]he court may as a condition of its

[probation] order require the defendant:. . .To satisfy any other conditions

reasonably related to the rehabilitation of the defendant and not unduly

restrictive of his liberty or incompatible with his freedom of conscience.” 42

Pa.C.S.A. § 9754(c)(13).

      Upon review of the record, we conclude the trial court did not abuse its

discretion in precluding Appellant from being “associated” with bail bondsman

or having “any association” with the industry as a whole. In supporting its

decision, the trial court relevantly indicated:

            It is worth noting here and emphasizing that [Appellant] not
      only committed his crimes in the course of his employment as a
      bail bondsman, but acted in concert with others within the
      industry. [Appellant] severely abused the authority and privileges
      granted to him through his employment in the bail bonds industry
      and encouraged and/or directed others within the industry to do
      the same. He acted with extreme indifference to the rights of
      others and proved himself a serious threat to the public and their
      property, as well as a threat to the reputation of the bail bonds
      industry. Prohibiting him from being involved in that industry
      during the term of his supervision is not only rationally related to
      [Appellant’s] rehabilitation, by impressing upon him the
      seriousness of his crimes and preventing recidivism, but is
      necessary to protect the public.

Trial Court Opinion, filed 6/23/17, at 10-11.

      We find no abuse of discretion. The criminal charges at issue arose from

Appellant’s association with the bail bonds industry, including directing others

                                      -8-
J-S77037-17


within the industry to participate in his illegal actions. Moreover, the violation

of probation arose from Appellant attempting to continue his bail bonds

business via his wife while he worked “behind the scenes” and continued to

wear a badge at the office. Thus, we conclude the trial court’s prohibition

upon Appellant from being associated with the industry, as well as associating

with people in the industry, for a period of time is rationally related to the trial

court’s rehabilitative goals.

       We note that “a person placed on probation does not enjoy the full

panoply of constitutional rights otherwise enjoyed by those who [have] not

run afoul of the law.” Koren, 646 A.2d at 1209 (quotations omitted). “A

probation order with conditions placed on it will to some extent always restrict

a person’s freedom.” Hartman, 908 A.2d at 321 (citation omitted). In the

instant case, the trial court’s condition of probation served the important goals

of protecting the public and preventing recidivism, and we conclude the trial

court did not abuse its discretion in this regard.7   See id.

       For all of the foregoing reasons, we affirm.

       Affirmed.



____________________________________________


7 On appeal, Appellant asserts that the condition of probation has resulted in
“far reaching results.” See Appellant’s Brief at 12. In this regard, he suggests
generally that the probation condition has resulted in his wife separating from
him and a strained relationship with his sister and son. See id. However,
Appellant’s allegations of fact do not appear in the certified record and were
made without sufficient development for the first time on appeal. Thus, we
decline to review Appellant’s averments further.

                                           -9-
J-S77037-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2017




                          - 10 -